Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 1, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00936-CV



                  IN RE CHRISTOPHER B. RAMEY, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                Probate Court No. 2
                               Harris County, Texas
                        Trial Court Cause No. 465,267-401

                          MEMORANDUM OPINION

      On October 26, 2018, relator Christopher B. Ramey filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Mike Wood, presiding judge of the Probate Court No. 2 of Harris County,
to vacate the court’s alleged denial of relator’s request to continue his deposition.
      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has not
shown that he is entitled to mandamus relief. We therefore deny relator’s petition
for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Jamison, Wise, and Brown.




                                          2